DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/27/2020. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 07/27/2020 are noted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
  
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,726,660.   Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 5, and 9 of the ‘660 patent teaches narrower limitations of Claims 1, 6, and 11 in the present application. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim of the patent. Dependent claims 2-5, 7-10, and 12-19 are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.





Instant Application 16/939,850
U.S. Patent 10,726,660
1.  A button deck filler assembly adapted to be connected between adjacent gaming machines, comprising: 

a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming machines, the top portion comprising a transparent top part extending toward the front of the button deck filler and providing a transparent shelf through which light underneath the top portion can be seen;  



a base portion below the top portion and adapted to, when installed, fill a span between the gaming machines;  and 

a light source attached to the assembly and operable to produce a light effect visible as light emitting from the button deck filler assembly, the light source comprising an RGB adjustable light source mounted along an upper housing 
of the base portion and directed at a downward angle under the transparent top part. 
 







2.  The button deck filler assembly of claim 1, further comprising a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a local area network, receive instructions from the network associated with the light effect, and in response, operate the driver to cause the light to produce the light effect. 
 
3.  The button deck filler assembly of claim 2, in which the controller is adapted to receive instructions to produce the light effect from the gaming machines. 
 
4.  The button deck filler assembly of claim 1, further comprising two supporting flanges, each having a first side adapted to be connected to the 
underside of an adjacent button deck to support the button deck filler and a second side adapted to be connected along a respective side of the top portion. 
 
5.  The button deck filler assembly of claim 1, wherein the top portion has a wedge shape adapted to fill the span between the button decks with the adjacent gaming machines placed with their front faces at a diverging angle. 

6.  A gaming machine assembly comprising: a plurality of gaming machines each comprising an electronic display and a button deck extending below the electronic display at a front face of the gaming machine;  and a plurality of button deck filler assemblies adapted to be connected between respective adjacent pairs of the gaming machines and comprising: a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming machines, the top portion comprising a transparent top part extending toward the front of the button deck filler and providing a transparent shelf through 
which light underneath the top portion can be seen; a base portion below the top portion and adapted to, when installed, fill a span between the gaming machines; and a light source attached to the assembly and operable to produce a light effect visible as light emitting from the button deck filler assembly, the light source comprising an RGB adjustable light source mounted along an upper housing of the base portion. 
 
7.  The gaming machine assembly of claim 6, in which the button deck filler assemblies further comprise a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a local area network, receive instructions from the network associated with the light effect, and in response, operate the 
 
8.  The gaming machine assembly of claim 7, in which the controller is adapted to receive instructions to produce the light effect from the gaming machines. 
 
9.  The gaming machine assembly of claim 6, in which the button deck filler assemblies further comprise two supporting flanges, each having a first side adapted to be connected to the underside of an adjacent button deck to support 
the button deck filler and a second side adapted to be connected along a respective side of the top portion. 
 
10.  The gaming machine assembly of claim 6, wherein each top portion has a wedge shape adapted to fill the span between the button decks with the adjacent gaming machines placed with their front faces at a diverging angle. 
 

11.  A button deck filler assembly adapted to be connected between adjacent gaming machines, comprising: a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming;  a base portion below 
the top portion and adapted to, when installed, fill a span between the gaming machines;  further 
produce a light effect visible as light emitting from the button deck filler assembly;  and a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a network, receive instructions from 
the network associated with the light effect, and in response, operate the driver to cause the light to produce the light effect. 
 

12.  The button deck filler assembly of claim 11, in which the controller is coupled to a local area network on which the gaming machines are coupled (EGM LAN), and adapted to communicate on the EGM LAN with the gaming machines and other network nodes. 
 
13.  The button deck filler assembly of claim 11, in which the controller is adapted to receive instructions to produce the light effect from one of the adjacent gaming machine. 
 
14.  The button deck filler of claim 11, in which the top portion comprises a transparent top part extending toward the front of the button deck 
 
15.  The button deck filler assembly of claim 14, in which the light source is positioned behind the transparent top part and operable to provide light effects visible along the transparent top part. 
 
16.  The button deck filler assembly of claim 11, in which the light effect is visible through the transparent top part on a floor upon which the gaming machines rest. 
 
17.  The button deck filler assembly of claim 11, in which the light source is an RGB controllable light source mounted along an upper housing of the base portion and directed at a downward angle. 
 
18.  The button deck filler assembly of claim 11, in which the controller is coupled to a local area network on which the gaming machines are coupled (EGM LAN), and adapted to communicate on the EGM LAN with the gaming machines and other network nodes. 
 
19.  The button deck filler assembly of claim 11, wherein the top portion has a wedge shape adapted to fill the span between the button decks 



a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming machines placed with their front faces at a diverging angle in which the top portion comprises a transparent top part extending toward the front of the button deck filler and providing a transparent shelf through which light underneath the top portion can be seen;  

a base portion below the top portion and adapted to, when installed, fill a span between the gaming machines;  

a light source attached to the assembly and operable to produce a light effect visible as light emitting from the button deck filler assembly, the light source comprising an RGB adjustable light source mounted along an upper housing of the base portion and directed at a downward angle under the transparent top part;  and 

a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a network, receive instructions from 
 
    2.  The button deck filler assembly of claim 1, in which the controller is coupled to a local area network on which the gaming machines are coupled (EGM LAN), and adapted to communicate on the EGM LAN with the gaming machines and other network nodes. 
 


3.  The button deck filler assembly of claim 1, in which the controller is adapted to receive instructions to produce the light effect from the gaming machines. 
 
4.  The button deck filler assembly of claim 1, further comprising two  supporting flanges, each having a first side adapted to be connected to the 
underside of an adjacent button deck to support the button deck filler and a second side adapted to be connected along a respective side of the top portion. 
 
    





5.  A button deck filler assembly adapted to be connected between adjacent gaming machines, comprising: a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming machines placed with 
their front faces at a diverging angle in which the top portion comprises a transparent top part extending toward the front of the button deck filler and providing a transparent shelf through which light underneath the top portion can be seen;  a base portion below the top portion and adapted to, when installed, fill a span between the gaming machines;  a light source attached to 
the assembly and wherein the light source is positioned behind the transparent top part and operable to produce a light effect visible as light emitting from the button deck filler assembly and visible along the transparent top part;  and a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a network, receive instructions from the network associated with the light effect, and in response, operate the driver to cause the light to produce the light effect. 
 
    6.  The button deck filler assembly of claim 5, in which the light source is an RGB controllable light source positioned at a back edge of the 
transparent top part. 
 

 
    8.  The button deck filler assembly of claim 5, in which the controller is adapted to receive instructions to produce the light effect from the gaming machines. 
 
 












 9.  A button deck filler assembly adapted to be connected between adjacent gaming machines, comprising: a top portion adapted to, when installed, fill a span between respective button decks of adjacent gaming machines placed with their front faces at a diverging angle;  a base 
adjacent button decks on either side, each having a first side adapted to be connected to the underside of an adjacent button deck to support the top portion;  a light source attached to the assembly and operable to produce a light effect visible as light emitting from the button deck filler assembly;  and a driver coupled to the light source, and a controller coupled to the driver and operable to connect to a network, receive instructions from the network associated with the light effect, and in response, operate the driver to cause the light to produce the light effect. 
 
    10.  The button deck filler of claim 9, in which the top portion comprises a transparent top part extending toward the front of the button deck filler and providing a transparent shelf through which light underneath the top portion can be seen. 
 
    11.  The button deck filler assembly of claim 10, in which the light source is an RGB controllable light source mounted along an upper housing of the base portion and directed at a downward angle. 
 

 
    13.  The button deck filler assembly of claim 9, in which the controller is coupled to a local area network on which the gaming machines are coupled (EGM LAN), and adapted to communicate on the EGM LAN with the gaming machines and other network nodes. 
 
    14.  The button deck filler assembly of claim 9, in which the controller is adapted to receive instructions to produce the light effect from the gaming machines. 






Conclusion
Claims 1-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715